          Case 1:21-cr-00231-RBW Document 19 Filed 07/02/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Criminal Action No. 21-231 (RBW)
                                     )
KATHERINE EMMA ROSS,                 )
                                     )
                  Defendant.         )
____________________________________ )

                                               ORDER

        Upon consideration of the letter dated June 21, 2021, from the victim in this case to the

Court, which represents that it was also mailed to government counsel, the Federal Public

Defender, and the probation officer, it is hereby

        ORDERED that, in light of the sensitive nature of the contents of the letter and the

author’s instruction that the letter not be photocopied or shared, the parties shall not disclose the

contents of this letter, except to the extent that the letter is discussed at the defendant’s

sentencing.

        SO ORDERED this 1st day of July, 2021.




                                                        REGGIE B. WALTON
                                                        United States District Court Judge
